Citation Nr: 0407114	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-08 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1993, for the grant of service connection for a psychiatric 
disorder described as panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


REMAND

In conjunction with his current claim on appeal, the veteran 
was scheduled for a hearing before a Veterans Law Judge in 
Washington, DC, on March 25, 2004, in response to his request 
received in April 2003.  In a letter dated February 24, 2004, 
and received at the Board in March 2004, the veteran canceled 
that hearing and requested that it be rescheduled, as his 
medical condition precluded his attending the hearing.  The 
veteran requested that he be scheduled for a videoconference 
hearing at the RO before a Veterans Law Judge sitting in 
Washington, DC.  See 38 C.F.R. § 20.700(e) (2003).

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested videoconference hearing.  Therefore, a remand is 
required for the scheduling of a videoconference hearing.  
See 38 U.S.C.A. § 7107(b) (West Supp. 2002); 38 C.F.R. § 
20.700(a), (e) (2003).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing at the RO, via 
videoconference, in accordance with the 
procedures set forth at 38 C.F.R. § 
20.704(a), for a hearing before a 
Veterans Law Judge, as per the veteran's 
request.  The RO should notify the 
veteran and his representative of the 
date of such hearing by sending a letter 
of notification to the veteran at his 
address of record, with a copy to his 
representative.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


